Citation Nr: 1629155	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 3, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to November 1, 2011.


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to December 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2008 rating decisions by the Louisville, Kentucky RO.  In July 2012, the Board remanded the matter regarding TDIU and denied entitlement to a rating in excess of 50 percent for PTSD.  In a January 2014 decision, the Court of Appeals for Veterans Claims (Court) remanded to the Board the issue of entitlement to a rating in excess of 50 percent for PTSD.  

In an August 2014 decision, the Board denied a rating in excess of 50 percent prior to March 3, 2014; granted a 100 percent rating for PTSD effective March 3, 2014; and granted a TDIU rating effective November 1, 2011.  In an October 2015 decision, the Court vacated the Board's decision (without disturbing the awards of TDIU and a 100 percent rating) and remanded the matters to the Board.


FINDINGS OF FACT

1.  It is reasonably shown that, throughout the relevant appeal period (from March 19, 2007 to March 3, 2014), symptoms of the Veteran's PTSD were productive of occupational and social impairment with deficiencies in most areas; at no time prior to March 3, 2014 is the PTSD shown to have been manifested by symptoms productive of total occupational and social impairment.

2.  From March 19, 2007, it is reasonably shown that the Veteran's service-connected disabilities rendered him unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 70 percent (but no higher) rating is warranted for the Veteran's PTSD throughout the pendency of the instant claim (from March 19, 2007 to March 3, 2014) for an increased rating for such disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).

2.  From March 19, 2007, the schedular criteria for a TDIU rating are met and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence dated in April 2007, July 2007 and January 2009; in April 2014, the Veteran's attorney waived any VCAA notice errors.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent postservice treatment records have been obtained, including on remand.  The agency of original jurisdiction (AOJ)/Appeals Management Center (AMC) arranged for several VA examinations, which will be discussed in greater detail below.  The reports of these examinations, especially when considered collectively, provide the information needed to properly evaluate the disability at issue, so are adequate for rating purposes such that additional examination is not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence relevant to these claims that remains outstanding; therefore, VA's duty to assist has been met.  There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.)  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria - General

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Legal Criteria - Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Legal Criteria - TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of one 60 percent disability or one 40 percent disability, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.




Factual Background

The Veteran's claim for an increased rating for PTSD was received on March 19, 2007, and his application for a TDIU rating was received in June 2007.

In a March 2007 statement, the Veteran stated that he had quit his job the previous month because of the stress, his inability to cope with everyday situations, and his judgment and lack of patience.  In his June 2007 TDIU application, he indicated that he was last employed in February 2007, as a coal preparation operator.  He stated that his last day of work was February 3, 2007, and he left his job due to his disabilities.  He stated that at the beginning of January 2007 his health conditions severely worsened, and they impacted his ability to concentrate and function in his dangerous work environment. 

The Veteran's TDIU application was supplemented by letters from private physicians attesting to his inability to work.  The claims file contains numerous letters from private physicians attesting to his inability to work as a result of his service-connected disabilities. 

On June 2007 VA examination, the Veteran reported confusion and decreased sleep with one night of mediocre sleep per three nights of sleeping only a total of 30 minutes to an hour.  He reported that taking Effexor and Remeron, both anti-depressants, made things worse.  He was able to stay positive at most times and denied tearfulness or crying but was tired "all the time".  He remained very motivated for activity (i.e. working in the garden, on fishing equipment, and church business).  His appetite was intact, although he had lost 10 pounds since that February, which he attributed to a new schedule since being off work.  He reported concentration and memory issues and denied suicidal and homicidal ideation.  He felt guilty for his "condition" and being unable to work.  He had a good relationship with his wife and both of his sons, the younger of whom lived with him and his wife.  He served as a pastor at church and as a result had many social connections; however, he specified that while he did not "have any trouble" with anyone, he was only really close to his wife and family.  He was not involved in community groups or veterans' organizations.  He liked to fish and garden and was usually busy with a full-time job and pastoring a congregation of approximately 200 people; however, he had not worked since February 2007 as a result of blood pressure and sleep issues.  There was no reported history of suicide attempts, violence, physical altercations for the previous 15 years, or significant verbal altercations for the previous 5 years.  He reported no issues associated with alcohol or substance use. 

On mental status examination, the Veteran was neatly groomed, his speech was unremarkable, his mood was good, his attention was intact, he was oriented as to time, place, and person, his thought process and content were unremarkable, no delusions or hallucinations were noted, no ritualistic or obsessive behavior was noted.  It was noted that he experienced panic attacks and anxiety reactions to traumatic memories, but he had extreme difficulty identifying the frequency.  His impulse control was noted as fair, and he reported some history of physical altercations, but none in many years.  He reported impulses to behave inappropriately but he was able to control those very well.  No problems with activities of daily living were noted.  His recent and immediate memory were mildly impaired.  PTSD symptoms were described as chronic and included difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, and nightmares.  He reported that his symptoms had worsened in the past couple of years. 

The examiner noted that the Veteran was unemployed but not retired.  The Veteran cited reasons for his unemployment including hypertension, sleep disorder, and mental disorder.  The diagnosis was PTSD, chronic, and a GAF score of 55 was assigned.  The examiner opined that it was plausible that the Veteran's PTSD caused moderate social impairment which would likely contribute to some variability in his work performance.

In August 2007, the Veteran's most recent employer, NFC Mining, responded to a request for employment information, indicating that the date he last worked was February 13, 2007, when he quit.

On August 2007 Social Security mental assessment, the Veteran was noted to be moderately limited in the ability to maintain attention and concentration for extended periods and the ability to respond appropriately to changes in the work setting.  In the other 18 categories, he was found to be not significantly limited.  Further limitations included memory, concentration, completing tasks, understanding/following instructions, and dealing with stress.  He denied depressive symptoms and indicated that he had energy for activities of daily living.  He reported that he was able to stay positive most of the time and was very motivated for activity such as gardening, fishing, and church business, but he reported fatigue.  He was cooperative, friendly, relaxed, and attentive, with good mood and full appropriate affect, intact attention/concentration, and above average intelligence.  He reported continued nightmares, intrusive recollections, sleep disturbance, problems with attention, memory, irritability, and anxiety.  There was no evidence of marked mental limitations.  The examiner opined that the Veteran was able to understand, remember, and carry out simple and detailed instructions; sustain attention for extended periods of two hour segments for simple tasks; tolerate co-workers, supervisors; and adapt to changes as needed with the above parameters.

On January 2008 VA treatment, the Veteran reported difficulty sleeping, extreme anger, and preferring to be by himself.  He reported having been very depressed since February 2007.  He reported that he once intentionally ran over his supervisor with a truck when he was asked to stop the job he was doing and start something else instead; the supervisor came up behind the Veteran and the service truck caught him, and the Veteran dragged him for a distance under the truck, afterward leaving without checking to see if the supervisor was hurt.  He reported that the supervisor never filed a complaint.  He reported that he had whipped two other supervisors at different times.  He reported that he quit working in February 2007.  The diagnoses included PTSD and depression, and a GAF score of 51 was assigned.

On December 2008 VA examination, the Veteran reported receiving monthly treatment at the Mountain Comprehensive Care Center as well as at the VA medical center for his PTSD.  He reported symptoms of irritability/quick temper, anxiety, and depression, all of which had increased since his last VA examination.  Regarding depression, the examiner noted additional symptoms of sadness/despondency/emptiness part of every day; serious loss of interest in daily activities, including his religious involvement; nightly moderate insomnia; daily fatigue; daily feelings of worthlessness/guilt secondary to unemployment and irritability; difficulty thinking, indecisiveness and poor concentration daily; and reported mild, recurrent thoughts of suicidal ideation.  The examiner opined that the Veteran's symptoms were moderate in severity and had worsened since his last [June 2007] examination.  Regarding anxiety, the examiner noted that the Veteran reported worrying about the health of himself, his wife, and his dependent son, as well as his son's future.  The Veteran was still married to his wife of over 40 years, however, his marriage was "strained" due to his increased anxiety, irritability, demandingness, and forgetfulness.  He described his relationship with his sons as "fair".  He reported speaking with his mother monthly and seeing her twice a year, however, he indicated that they were not close.  He had friends at church, but his only contact with people outside of the church was with family.  He reported that he does not like to be around people; he spent leisure time with his grandchildren, going to their games, gardening, doing yard work, and fishing, although he reported losing an interest in fishing recently. There was no history of suicide attempts or of violence and assaultiveness.  It was reported that the Veteran did not use alcohol or other substances.  

The December 2008 VA examiner opined that the Veteran's functioning had declined since his last VA examination due to increased depressive and PTSD symptoms and stress resulting from his inability to work and unstable medical problems.  The Veteran reported that he was less active in church, more irritable/angry with his wife and family, less outgoing, more depressed, more worried about his physical health, and less able to engage in past activities.  On mental status examination, he was neatly groomed; his speech and psychomotor activity was unremarkable; he was cooperative, friendly, relaxed, attentive and guarded; his mood was anxious and depressed; he made one error in his serial 7's and was unable to spell world backwards; he was oriented as to place and person.  His thought process was unremarkable; no delusions were noted; and sleep disturbance was reported.  In terms of judgment, he understood the outcome of his behavior; no hallucinations were noted; and a quick temper with family and road rage were noted.  He reported obsessive or ritualistic behavior of checking the locks 3-4 times before bedtime.  He reported fleeting suicidal thoughts but no plan or intent.  Generally good impulse control was noted.  His recent and remote memory were normal although immediate memory was noted as impaired.  He was able to maintain minimum personal hygiene.  Issues with activities of daily living were noted, specifically with shopping, sports and exercise, driving, and other recreational activities.  He reported becoming anxious when shopping and driving, and his wife did all of the shopping.  While the Veteran did not hallucinate, he reported being hypersensitive to household noises and misinterpreting shadows as "people".  He had fleeting thoughts of harming others when angry and was afraid that he would kill someone when angry.  Further PTSD symptoms included difficulty with sleeping, irritability, concentration, hypervigilance, exaggerated startle response.  He reported intrusive trauma memories occurring daily with mild to moderate severity and traumatic dreams occurring almost nightly with serious severity.  He reported flashbacks occurring four times per week with serious severity and psychological distress at exposure to cues several times per week with moderate severity.  Physiological reactivity at exposure to cues occurred several times a week but more frequently than emotional distress, with serious severity.  Avoidance of thoughts/feelings/conversations was daily and of serious intensity.  Avoidance of activities/places/people that aroused trauma memories was daily and serious.  He reported markedly reduced interest/participation in activities for most activities.  Feelings of detachment or estrangement from others were noted most/all of the time, of moderate intensity.  With respect to arousal symptoms, difficulty falling/staying asleep was noted as nightly and serious; irritability and outbursts occurred several times a week and were serious; difficulty concentrating was daily with moderate severity; hypervigilance occurred all the time, especially at night, with moderate severity; and exaggerated startle response occurred several times per week with moderate severity.

The Veteran's usual occupation was noted as a coal preparation plant operator and superintendent, and he was not currently employed.  He initially stated that he was not permitted to work due to uncontrolled blood pressure and sleep disturbances, and he now had multiple medical problems and his primary care doctor would not clear him medically to return to work.  The examiner noted that the Veteran was a volunteer, part-time lay minister at his congregation with very limited responsibilities (i.e., preaching once a month).  The examiner opined that the Veteran's difficulties with anger/stress management, social withdrawal, and discomfort around people had a negative impact on his pastoral position.  Prior to the Veteran's unemployment, the examiner opined that his occupational problems included irritability and anger control (and it was noted that he ran over a supervisor because he was angry), social withdrawal, poor judgment (i.e., overloading equipment), forgetting workplace procedures (maintenance), and difficulty managing routine stressors.  The diagnoses included chronic PTSD and major depressive disorder, and a GAF score of 50 was assigned, reflective of moderate-serious PTSD symptoms.

The December 2008 VA examiner stated that he was asked to reconcile two letters submitted by the Veteran from his private physicians dated in May 2007 and June 2008, as well as the Veteran's own March 2007 statement.  The examiner noted that the Veteran reported in his March 2007 statement that he had to quit his job due to "the stress and my inability to cope with everyday situations", yet the examiner noted that "it is clear, and he agrees" that he stopped working secondary to uncontrolled hypertension, although the examiner acknowledged that the Veteran's PTSD may exacerbate his hypertension.  With regard to a June 2008 letter authored by the Veteran's counselor at the Mountain Comprehensive Care Center, the examiner opined that while it is true that the Veteran's PTSD symptoms have a negative impact on his functional abilities, it was not clear that his PTSD symptoms alone were responsible for his occupational difficulties.  With regard to a May 2007 medical opinion letter, the VA examiner stated that the physician did not indicate how the Veteran's PTSD symptoms contributed to his unemployability (except to note that his PTSD had increased "alarmingly").

On August 2009 VA examination, the examiner cited VA treatment records reflecting that the Veteran was experiencing anxiety relating to his medical issues and his inability to work, chronic sleep impairment, persistent re-experiencing symptoms, and feeling uncomfortable in social situations.  The examiner noted a May 2009 record indicating that the Veteran remained active at home, gardening, mowing the grass, etc., and that a July 2009 note reflected he intended to help out with Bible camp and work on his deck while his family went on vacation.  The examiner acknowledged that the prior VA examination report reflected a GAF score of 50, which indicated serious symptoms, whereas since that time VA clinicians had recorded GAF scores in the moderate range indicating more moderate symptoms, with a GAF score of 55 in February, May, and July 2009. 

On examination, the Veteran reported experiencing suicidal ideation on a variable basis but with no plan or intent, and it was noted that he could not exactly articulate how often.  He reported chronic sleep impairment.  He reported that he was married to his wife for 41 years, that he loves and trusts her, they enjoy spending time together, and they try to go out a few times per month.  He reported tending to the outside chores at home such as mowing the grass and gardening.  He reported having a detached relationship with his mother but he had never felt particularly close with her.  He was not close with any of his six surviving siblings.  He indicated that this level of detachment had been the norm in the family for years.  He had a good relationship with his two sons and his two grandchildren, with whom he played regularly.  He described positive interactions with church members but reported having no close friends.  He also reported doing some pastoral work in the past, but presently he only mowed the lawn or took out the trash on occasion. 

The VA examiner noted that the Veteran continued to present with symptoms of PTSD and secondary depression, resulting in functional impairment.  The examiner opined that there did not appear to be any significant changes in functioning since the previous examination.  Mental status examination revealed appropriate grooming and hygiene and normal speech.  He was well oriented as to time, place, and person, and attention and concentration were intact.  Two of five words in immediate and recent memory were recalled.  His mood was downtrodden.  His thought process was goal directed, and no suicidal thoughts or delusional ideations were reported, although he did report that he thought he heard children's voices the night before (but checked and nobody was outside).  He reported that he often saw shadows moving or figures in shadows.  He was capable of performing all of his activities of daily living except that he avoided crowds.  He reported less interest in activities such as fishing and gardening.  He reported insomnia and fatigue and difficulty concentrating.  The examiner opined that the Veteran no longer met the diagnostic criteria for major depressive disorder, such that it was to be changed to major depressive disorder, in partial remission.  The diagnosis was chronic PTSD, with symptoms including avoiding crowds, which the examiner noted resulted in considerable social isolation.  The Veteran reported marked reduced interest and participation in social activities except with his immediate family.  Arousal symptoms involved sleep impairment, irritability, hypervigilance, always checking the doors, and an exaggerated startle response. 

At the time of the August 2009 examination, the Veteran was not working.  He reported a 35 year history of working in coal preparation, running and maintaining equipment.  He reported that he had no problems operating machinery alone but he had people problems, and co-workers would make him angry; they pranked him on a regular basis to intentionally startle him or otherwise gain amusement from his response.  He reported chronic sleep impairment but regardless he would show up to work on time and did not fall asleep on the job.  He reported that he was never disciplined for anything on the job.  The examiner opined that the Veteran's PTSD did not result in total occupational impairment, although it did result in reduced reliability and productivity.  The examiner noted that the Veteran reported that when left to work alone on tasks in his prior position, he only experienced mild impairment, but he did have difficulty with co-workers, who would bait him, and his chronic sleep impairment sometimes made it difficult to focus on tasks.  A GAF score of 52 was assigned.  The examiner opined that the Veteran's PTSD symptoms were about the same as at the time of the last VA examination, and his depression had improved.  Overall, it was noted that he had moderate to serious PTSD symptoms resulting in moderate functional impairment.

In July 2012, the Board remanded the issue of TDIU for a medical opinion as to the impact of the Veteran's service-connected disabilities on his employability.  On two July 2013 VA examinations, one of which addressed the impact of his service-connected CAD and hearing loss and the other of which addressed the impact of his PTSD, the examiners opined that the Veteran was not unemployable as a result of his respective service-connected disabilities.  However, the Board notes that neither opinion considered the combined effect of all of the Veteran's service-connected disabilities.  The opinion with respect to his service connected CAD and hearing loss concluded that only the CAD impacted his employability; the examiner concluded that his low estimated METS level of 1-3 precluded physical employment, however, the impact would be minimal upon sedentary employment.  The examiner providing the employability opinion with respect to the Veteran's PTSD concluded that, "given irritability, he would likely function best in work environments that require minimal interpersonal interaction".

On July 2013 VA examination, the Veteran reported continued sleep disturbance, stating that on a rare good night he might get 4 hours of sleep.  He had dreams involving combat situations, after which he would listen for noises and do perimeter checks.  He reported having "trauma dreams" 3 to 5 times per week.  He reported irritability, explaining that when he was able to stay busy he was able to avoid some trauma-related thoughts, but when is forced to stay in, his symptoms worsened.  He reported being depressed approximately 5 days a week, which would become worse when he lost sleep.  He reported passive suicidal thoughts but denied history of plan and intent.  He reported feelings of worthlessness and hopelessness; difficulty concentrating; and being easily confused.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity. 

The Veteran reported having more trouble with people and being less capable of "letting things slide" and calming down, especially when around people.  He and his wife went out to dinner occasionally, and his tolerance for activities was variable.  He preferred to be by himself, as he felt the need to "be on guard" around people.  He had a good relationship with his sons and his grandchildren.  He reported no real contact with extended family and no close friends, but he had casual friendly interactions with acquaintances.  He did not fish or garden as much as he used to, due to potential situational cues such as the heat.  He had not worked since the previous VA examination.  He indicated that he did not have performance problems, but rather struggled with "people problems".  His position had allowed him to isolate himself from people to a degree, however, he would ultimately have to interact with others.  When around others he would have difficulty concentrating and stated that others belittled him, intentionally startled him, and "pranked" him upon learning that he was a veteran.  He had socialized with coworkers but never initiated the contact.  He stated that chronic sleep impairment affected his efficiency and productivity.  He reported recurrent recollections, dreams, intense psychological distress at exposure to internal or external cues, and physiological reactivity on exposure to internal or external cues.  His PTSD symptoms documented included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  A GAF score of 50 was assigned.

On March 2014 private examination, the Veteran stated that he was able to bathe and dress himself, but he was demotivated in general and specifically with his light chores; he did not do anything substantial and he did everything in "slow motion", but he tried to stay busy and exercise.  He reported good communication and social skills, having only a few friends and being uncomfortable around others.  He stayed at home because it is his "safe zone".  He tried to attend church but did so erratically and sat in the back.  He watched television and read occasionally.  He was able to manage money and could shop if he had a short list.  He did not panic but he preferred people to be in front of him rather than behind him. 

On mental status examination, he was oriented in all spheres.  His overall emotional state was noted as one of severe depression with teary affect, with some paranoid ideation, hearing strange noises, particularly at night, that caused him to tear up and perform a perimeter check.  His sleep problems continued, his appetite was fair, and he reported having suicidal thoughts but going to church helped.  There were no clear psychotic signs or symptoms.  He watched television but avoided programs with violence.  His mood and affect were appropriate, though he reported having crying spells two to three times a week.  His thoughts were connected and logical.  Psychomotor activity was slowed. 

On psychological testing, the California Psychological Inventory indicated that the Veteran has low scores in dominance, capacity for status, sociability, social presence, independence, empathy, responsibility, good impression, communality, well-being, tolerance, intellectual efficiency, and flexibility, with very low scores on decisiveness and action orientation.  The examiner opined that these scores reflect a psychologically unstable individual who is pressed with considerable anxiety and probably self-isolated.  The Sixteen Personality Factor Test indicated that the Veteran is significantly affected by feelings, emotionally less stable and easily annoyed, tense and frustrated, shy, threat sensitive, timid, and hesitant.  The Symptom Inventory Checklist indicated that his symptoms are consistent with PTSD and his answers were consistent with his responses on other tests.  The California Test of Personality found that he has extreme difficulties with personal adjustment, including testing areas of self-reliance, feelings of belonging, withdrawal tendencies, and nervous symptoms all scored within the first percentile.  He scored within the average range for feelings of personal worth and sense of personal freedom.  Within the social adjustment section he had very low scores in the areas of anti-social tendencies, occupational relations, and community relations.  He scored within the normal range for family relations and social standards, but scored poorly in social skills.  He scored very low on the Beck Depression Inventory, indicating that he is in the very severe range and in definite need of psychiatric intervention and possible inpatient treatment.  The Beck Anxiety Inventory indicated a very high degree of anxiety that would be consistent with PTSD as well as panic disorder with agoraphobia, compounded by generalized anxiety.  The NEO Personality Test resulted in scores that "fell off the top of the graph" for anxiety, hostility, depression, and psychological vulnerability.  He also scored very low on conscientiousness and agreeableness. 

The Veteran reported that he had to quit his last job [in 2007] because of problems with his heart and PTSD symptoms.  He was jumpy and had an exaggerated startle response, angered easily and was very nervous.  The March 2014 private examiner opined that the Veteran should be given a 100 percent disability evaluation for PTSD for the entire period on appeal.  The examiner opined that symptoms such as uncontrollable dreams and flashbacks, accompanied by numbness, sleep disturbance, and hyper-awareness in public places have essentially forced the Veteran to seclude himself in his home.  The examiner described the Veteran as "extremely vulnerable" with debilitating anxiety.  The examiner described his condition as PTSD with panic disorder with agoraphobia and major depressive disorder, compounded by generalized anxiety disorder.  With respect to his ability to work, the examiner opined that the Veteran's mental symptoms are "so pervasive that he would have great difficulty, not only maintaining focus and concentration on a job, but also would be unresponsive to supervision and unable to interact cooperatively with co-workers.  His psychological problems render him unable to secure substantial gainful employment as a result of his psychiatric condition."

Analysis - Increased Rating for PTSD

The Board finds that the Veteran, his treating VA mental health personnel, and the VA and private examiners have reported symptoms associated with the Veteran's PTSD that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, throughout the appeal period prior to March 3, 2014.  The symptoms have included obsessional rituals which interfere with routine activities (checking the locks at night); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence (the violent incidents involving his former supervisors); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships (no friends outside of his family).

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and the VA and private examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout, from March 19, 2007 to March 3, 2014.  38 C.F.R. § 4.7.

The evidence does not show that symptoms that meet (or approximate) the above-listed criteria for a schedular 100 percent rating were manifest at any time prior to March 3, 2014.  At no time during that period is it shown that the Veteran had symptoms of a nature and severity comparable to or consistent with those listed in the schedular criteria for a 100 percent rating.  More significantly, total occupational and social impairment simply was not shown.  The treatment records and examinations consistently show appropriate thought processes and content and, with very few exceptions, appropriate behavior.  He reported only mild or fleeting suicidal ideation with no plan or intent, and there was no evidence of delusions or hallucinations.  While the observations by the VA and private examiners and treatment providers suggest that the Veteran had increasing disturbances of motivation and mood, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplate deficiencies in most areas).  

Although the March 2014 private examiner opined that a 100 percent rating is warranted throughout the appeal period, the Board places greater probative weight on the contemporaneous medical records prior to March 3, 2014.  On several examinations throughout the appeal period, including as recently as the July 2013 VA examination, the Veteran did not display gross impairment in thought processes or communication (none was reported); persistent delusions or hallucinations; grossly inappropriate behavior (he reported having good relationships with his wife, children and grandchildren and casual friendly interactions with acquaintances); persistent danger of hurting himself or others (he reported passive suicidal thoughts but denied any history of plan or intent); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or his own name (he reported mild memory loss); or symptoms of similar severity.  As shown above, the weight of the evidence prior to March 2014 does not show that the Veteran's PTSD resulted in occupational and social impairment prior to March 3, 2014 as contemplated by a higher rating.  The disability picture presented prior to the March 2014 examination is not one consistent with the criteria for a schedular 100 percent rating which is assigned for total occupational and social impairment.  Consequently, such rating is not warranted.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 50 to 55 reflect serious (but not total) disability, so they do not warrant a 100 percent rating prior to March 3, 2014.  The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his symptoms of PTSD.  The levels of functioning impairment described are encompassed by the criteria for the 70 percent rating now assigned; thus the lay statements do not support the assignment of a schedular 100 percent rating.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Analysis - TDIU

The Veteran has already been granted a TDIU rating effective November 1, 2011.  The Board has herein granted a 70 percent rating for PTSD effective March 19, 2007.  [As of that date, the Veteran's service-connected disabilities include PTSD, rated 50 percent prior to March 19, 2007, 70 percent from March 19, 2007 to March 3, 2014, and 100 percent from March 3, 2014; coronary artery disease, rated 30 percent; and hearing loss, left ear, rated 0 percent.]  The schedular ratings therefore met the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) as of March 19, 2007, but not earlier.  The first date he met the requirements is March 19, 2007.  Consequently, the only question remaining is whether due to the service-connected disabilities he was unable to engage in a substantially gainful occupation as of March 19, 2007.

As noted above, the Veteran stated in his June 2007 TDIU application that he was last employed in February 2007.  He stated that in January 2007 his health conditions severely worsened and impacted his ability to concentrate and function in his dangers work environment as a coal preparation operator.  The claims file contains numerous letters from private physicians stating that the Veteran is unable to work due to his service-connected disabilities.

The Board again notes the July 2013 VA medical opinions regarding the impact of the Veteran's service-connected PTSD, CAD and hearing loss on his employability.  Although both opinions found that the Veteran was not unemployable as a result of the respective service-connected disabilities addressed, the Board finds that neither opinion considered the combined effect of all of the Veteran's service-connected disabilities.  The Board concludes that entitlement to TDIU is warranted from March 19, 2007 based on the evidence of record, which suggests that the Veteran's PTSD, combined with his CAD, would likely result in his inability to maintain substantially gainful employment, given his training and previous work experience.  The Veteran is entitled to a TDIU rating effective March 19, 2007, the date that his disabilities met the schedular requirements under 38 C.F.R. § 4.16.

In summary, the Board finds that the evidence of record reasonably demonstrates that the Veteran's service connected disabilities are of such nature and severity as to have precluded employment in any occupation consistent with his education and occupational experience since March 19, 2007.  Consequently, a TDIU rating is warranted from that date (but not earlier).   


ORDER

An increased rating of 70 percent (but no higher) for PTSD is granted from March 19, 2007 to March 3, 2014, subject to the regulations governing payment of monetary awards.

TDIU is granted from (the earlier effective date of) March 19, 2007, subject to the regulations governing payment of monetary awards.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


